Citation Nr: 1534594	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  13-12 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased rating for an acquired psychiatric disorder (major depressive disorder with anxiety), currently evaluated as 30 percent disabling, to include entitlement to a temporary total evaluation for a hospitalization from September 28, 2010 to November 4, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1998 to October 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied the Veteran's claims for an increased rating for an acquired psychiatric disorder (major depressive disorder) and a temporary total evaluation due to hospitalization, respectively.

The claim was also developed for the matters of service connection for acne and gastritis.  While the Veteran submitted a timely notice of disagreement to the rating action denying these claims and they were the subject of the April 2012 statement of the case, the Veteran limited his appeal to the issue cited on the first page of this decision and no additional issues are ripe for appellate review.  See 38 C.F.R. § 20.200 (2014) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).   

Statements by the Veteran are construed as a claim of service connection for post-traumatic stress disorder.  This matter has not been addressed by the originating agency and is referred for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's electronic claims file includes several mental health treatment records and a June 2015 VA examination report that were received by the AOJ after this appeal was certified to the Board.  See 38 C.F.R. § 19.37(b) (2014) (indicating the Board must determine what action is required with respect to additional evidence received by the AOJ after certification).  This evidence is probative and relates to the merits of the claim for an increased rating.  She has not provided a waiver of AOJ consideration of this evidence.  See 38 C.F.R. § 20.1304(c) (2014); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  It is necessary that this evidence be reviewed by the AOJ in the first instance.  See 38 U.S.C.A. § 7104(a) (West 2014).  

It should also be noted that the Veteran's representative raised concerns about being unable to review the substantive appeal (VA Form 9) in the informal hearing presentation submitted to the Board submitted in July 2015.  The VA Form 9 is associated with the Veteran's electronic claims file in VBMS.  There was not request for a Board hearing.  While this remand is necessary for other reasons, it also eliminates any due process concerns related to the Veteran's representation.  See 38 C.F.R. § 20.600 (2014).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim based on all the evidence of record, including review of the medical reports and VA examination report obtained since the most recent supplemental statement of the case.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

